DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed November 17, 2021 claims 19, 26, 31 and 33 have been amended and claim 32 have been cancelled. Claims 1 through 18 are withdrawn from consideration. Claims 1 through 31 and 33 through 38 are currently pending.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are not persuasive because the cited prior art of record teaches conductive inks capable of being used in the claimed repositioning process. As was discussed in the previous Office Action and again within this Office Action, the cited prior art teaches a conductive ink comprising a plurality of conductive particles and a binder which are capable of forming a RFID tag. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP section 2112.01. Applicant’s In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP section 2113. As was discussed previously, the cited prior art teach compositions/product substantially identical to those required by the claims.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-31 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer et al (U.S. Patent Publication No. 2016/0204504).
In the case of claim 19, Spencer taught a conductive ink printable on a surface comprised of a plurality of conductive particles and binder (Page 4 Paragraphs 0039-0040 and 0046) wherein the binder held the conductive particles in place (Page 4 Paragraph 0044).
	Furthermore, it is the examiner’s position that the ink of Spencer inherently comprised a plurality of particles having a first orientation or resistance capable of being reposition to have a second orientation or resistance in response to a radio frequency source operating at a desired operational frequency for a final RFID tag because Spencer taught substantially the same ink composition as required by the claims.
	As for claims 20-22, Spencer teaches that the ink was capable of being printed on a surface of an antenna (Abstract). Furthermore, the examiner takes the position that the ink of Spencer would be capable of being deposited onto an antenna comprised of a plurality of contacts which were contact strips.
	As for claim 23, Spencer teaches that the surface included an adhesive (Page 2 Paragraph 0024).
	As for claims 24 and 25, Spencer teaches that the binder was configured to cure/dry using an external curing influence such as heat (Page 4 Paragraphs 0044 and 0046).
	As for claim 26 Spencer teaches that the particles were suspended in the binder (Page 4 Paragraph 0043).
	As for claim 27, since Spencer teaches the ink of claim 19 the examiner takes the position that the particles of Spencer would be inherently configured to directly attach to a surface.
	As for claims 28-30, since Spencer teaches the ink composition of claim 19 the examiner takes the position that ink of Spencer would inherently and be configured to have a first resistance of 5,000 ohms or greater and a lower second resistance of 50 ohms or less.

	As for claim 36, Spencer teaches that the surface comprised an antenna (Page 2 Paragraph 0023).
	As for claim 37, Spencer teaches that the antenna comprised a plurality of contact in the form of feed pads (Page 2 Paragraphs 0027).
	As for claim 38, Spencer teaches that the structure further comprised a protective layer (Page 2 Paragraph 0023).

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iftime et al (U.S. Patent # 9,374,907).
	In the case of claim 19, Iftime teaches a conductive ink printable on a surface comprising a plurality of conductive particles and a binder (Abstract and Column 3 Lines 19-42) wherein the binder was capable of holding the conductive particles in place (Column 9 Lines 40-59).
	Furthermore, it is the examiner’s position that the ink of Iftime inherently comprised a plurality of particles having a first orientation or resistance capable of being reposition to have a second orientation or resistance in response to a radio frequency source operating at a desired operational frequency for a final RFID tag because Iftime taught substantially the same ink composition as required by the claims.









Claims 31, 33, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al (U.S. Patent # 7,477,194).
In the case of claim 31, Coleman teaches a conductive structure in the form of a radio-frequency identification device comprising a conductive ink and a surface/substrate (Abstract). Coleman further teaches that the conductive ink 44 comprised a plurality of conductive particles and a binder (Column 4 Lines 41-52 and Column 5 Lines 11-22).
	Furthermore, it is the examiner’s position that the ink of Coleman inherently comprised a plurality of particles having a first orientation or resistance capable of being reposition to have a second orientation or resistance in response to a radio frequency source operating at a desired operational frequency for a final RFID tag because Coleman taught substantially the same ink composition as required by the claims.
	As for claim 33, Coleman teaches that the structure further comprised a radio frequency source in the form of electrical component 24 which was capacitively coupled to the structure by being connected to the conductive ink 44 (Column 5 Lines 29-39 and 54-67).
	As for claims 36 and 37, Coleman teaches that the structure comprised an antenna and the antenna comprised a plurality of contacts in the form of conductive links (Columns 14-15 Claims 1 and 6). 

Claims 31, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs et al (U.S. Patent Publication No. 2014/0097002).
	In the case of claim 31, Sachs teaches a conductive structure in the form of an electrical component comprised of a conductive ink/layer comprised or a plurality of conductive particles and a binder and a surface/substrate (Abstract and Pages 2-3 Paragraphs 0025 and 0027).
	Furthermore, it is the examiner’s position that the ink of Sachs inherently comprised a plurality of particles having a first orientation or resistance capable of being reposition to have a 
	As for claims 34 and 35, Sachs teaches that the structure further comprised a plurality electrical terminations comprised of resistors 131 (Page 2 Paragraph 0023 and Figure 2).

Conclusion
	Claims 19 through 31 and 33 through 38 have been rejected. Claims 1 through 18 are withdrawn. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712